Citation Nr: 1740493	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for the Veteran's service-connected migraines. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1, 2001, to June 29, 2009, and from January 7, 2011, to January 6, 2012.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for migraine headaches and established noncompensable rating for the Veteran's service-connected migraines.  

The Veteran testified at a travel Board hearing in January 2017 with the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record. 



FINDINGS OF FACT

1.  The Veteran had frequent migraine headaches averaging 2-3 times a week. 

2.  While the Veteran had frequent migraine headaches, the evidence of record shows them to be prostrating no more than an average of once a month.  


CONCLUSION OF LAW

The criteria for a compensable rating of 30 percent disabling for the Veteran's service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, DC 8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the notice requirement of VCAA has been met by way of a notice letter sent in May 2009.  The letter was sent to the Veteran before adjudication of the claim.  Any deficiency in the notice requirement is cured by numerous adjudication notifications sent to the Veteran during the pendency of this appeal. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records are in the record.  In addition, the Veteran was given a general VA examination in December 2009.  The Veteran was also scheduled for an exam in February 2012 but failed to report for the exam.  The Veteran contends that he requested that the VA examination be rescheduled, but that request is not noted in the record.  However, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.  Review of post-service treatment records reveal that VA has satisfied the duty to assist by securing medical evidence regarding the Veteran's headaches. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claim.

II. Increase Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Diagnostic Code (DC) 8100 is applicable in this case, as the Veteran has service-connected headaches. 

Under DC 8100, a 10 percent disability rating is assigned, where the veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

In this case, the Veteran is competent to describe the pain he experiences because of his headaches.  His statements are credible and highly probative as to the severity of his headaches.  To that end, the Veteran's post-military medical records reflect that he consistently reported having daily headaches ever since service.  For instance, in November 2011, the Veteran indicated, to a VA physician, that his headaches went from 5 or 6 a month to 2 to 3 times per week.  He also indicated that he did not always take an abortive agent as he was only allotted 9 a month, which suggests that his headaches did not interfere with his activities of daily living.  In addition, in his December 2011 VA treatment notes, the Veteran again told a VA physician that he has migraines 2 to 3 times a week.  He also advised the physician that he had nausea and cold sweats with sensibly to light and noise, associated with his migraines.  The physician noted that the Veteran denied any changes in cognition, time gaps, convulsions, olfactory/auditory/visual hallucinations, incontinence, oral lacerations, ataxia, gait abnormality, tremor, facial droop, dysphagia, red eye/conjunctival injection, nasolacnmation, scalp allodynia, - weakness, sensory loss, syncope, chest pain, or abdominal pain, other than what is associated with headache, temperature intolerances, or skin changes.  

In a May 2012 statement in support of his claim, the Veteran asserted that he had at least an average of one prostrating headache a month and should be evaluated at 30 percent disabling.  He advised that he had been having frequent migraines that required many different medications and that he had "been pushed as far as having occipital nerve block injections."  He also stated that he requested that his examination be cancelled and rescheduled as 3 days notice was not enough to make a 235-mile trip.  The Veteran also confirmed that, if necessary, he would be willing to see a VA provider about his migraines.  As the Veteran is credible and headaches are something that does not requires specialized knowledge or education to diagnosis, a VA examination is not necessary.  


During his hearing in January 2017, the Veteran testified that his headaches would cause him to get nauseated, and that he could not be around bright lights or loud noises.  See Hearing Transcript at 6.  He also testified that he says he has prostrating headaches 2 to 3 times a week, then upon further questioning he clarified that  he had headaches 2 to 3 times a week and prostrating headaches once a month.  See Hearing Transcript at 3, 8, and 23.

The Veteran's migraine headaches are currently rated as non-compensable.  Notably, while the record unequivocally establishes that the Veteran has migraine headaches, the frequency of his migraine headaches appeared to vary thought out the appeal period; however, the evidence does not show that the Veteran's headaches were prostrating throughout the period on appeal such that staged ratings are not necessary.  See Fenderson v. West, 12 Vet. App. 126-27.  Combined with the frequency of the Veteran's headaches, the fact that, at times, he had to avoid light and noise, entails that his headaches likely approximate a level of impairment consistent with his testimony of having at least one prostrating attack per month.  Therefore, the totality of the evidence of record weighs in favor of assigning a 30 percent disability rating.  The record, however, does not support a 50 percent disability rating because there is no evidence to suggest that the Veteran's headaches were completely prostrating or caused severe economic inadaptability.  Accordingly, a 30 percent disability rating is granted as of May 30, 2012.

Finally, the Veteran has not submitted evidence of unemployability, and the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been not been satisfied.  There is no need for VA to consider whether the Veteran is entitled to a TDIU in this appeal.



ORDER

A 30 percent disability rating, but no higher, for headaches is granted for the period as of May 30, 2012, subject to the law and regulations governing payment of monetary benefits



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


